DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/21 has been entered.
 
Status of Claims
Pending: 
1-9, 12-20
Withdrawn: 
16-20
Rejected:
1-9, 12-15
Amended: 
1, 2, 5
New: 
NONE
Independent:
1, 2, 5


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aruga et al (US 2017/0204503).
Aruga teaches a process of forming and heat treating 6xxx strip with improved properties by: 
Claim 1
Claim 2
Claim 5
Aruga
Cast 6xxx
Cast 6xxx
Cast 6xxx or 7xxx
Cast 6xxx by continuous or ingot casting [0087-0088]
Heat (homogen.) 510-580°C hold ≥0.5 hr
Heat (homogen.) 510-580°C hold 0.5-100 hr
Heat (homogen.) 400-600°C hold 0.5-100 hr
Homogen. ≥500°C time ≥2 hr [0091]
Hot roll thick≤12 mm
Exit temp 250-400°C
Hot roll thick≤12 mm
“quenching” w exit temp 150-300°C
Hot roll thick≤12 mm
“quenching” w exit temp 30-400°C
Hot roll thick 2-10 mm, exit temp 300-360°C [0092,0095]
Cold roll to 1st gauge


Cold roll ≥30% [0100]
SHT 520-590°C
quench


SHT ≥550°C [0101]
quench
*(time between quenching & underaging 10 min to 24 hrs)
*(time between quenching & underaging 10 min to 24 hrs)
*(time between quenching & underaging 10 min to 24 hrs)
Time between quenching and aging ≤ 1 hour [0103]
Underage 90-200°C 1-72 hrs
Underage 90-200°C 1-72 hrs
Underage 90-200°C 1-72 hrs
Age (labeled “pre-aging”) 60-120°C 2-40 hrs [0104]
Cold rolling
Cold rolling (after quenching)
Cold rolling (after underaging)
Cold working (can be cold rolling) 5-20% [0108, 0110]

cl. 3) post cast quenching before 



cl. 4) coiling before heating
cl. 7) re-aging
Art. aging 200-270°C 5 to 30 min [0115]


cl. 8) re-aging at 90-200C



cl. 9) re-aging time 1-72 hrs



cl. 12) cold roll 10-80%



which meets the instant process steps (and overlaps the claimed parameters) of casting, heating, hot rolling, cold rolling, solution heating, quenching, underaging, and cold rolling (independent claims 1, 2, and 5).  Though Aruga teaches aging by “pre-aging” rather than “underaging”, said “pre-aging” in Aruga overlaps the claimed time and temperature ranges, and the effect is the same- to produce limited precipitation of Mg-Si clusters [0104-0105]; therefore the aging taught by Aruga meets the instant “underaging” step. Concerning the amendment that “the time between the quenching and the under-ageing is from 10 minutes to 24 hours” (independent claims 1, 2, and 5), Aruga teaches aging within 1 hour of quenching [0103], which meets said limitation. Concerning claims 2 and 5, Aruga teaches quenching to a material temperature of 150°C after hot rolling in order to control the amount of precipitates [0096], which meets the instant quenching after hot rolling limitation. Because Aruga teaches steps of casting, heating, hot rolling, cold rolling, SHT, quenching, aging, and cold rolling substantially as presently claimed, together with parameters that overlap the claimed parameters, it is held that Aruga has created a prima facie case of obviousness of the presently claimed invention.
Concerning claims 3-4, Aruga teaches casting by either DC casting or continuous casting [0088]. Argua teaches coiling after hot rolling to a thickness of 2-10 mm [0092, 0098], but does 
Concerning claims 6-9, the instant claimed "re-aging" or “pre-aging” as well as the time and temperatures of such are held to be met by Argua's age hardening treatment of aging to provide a peak strength T6 temper (see Table above for time and temperature comparison).
Concerning claim 12, Argua teaches a cold rolling reduction that overlaps the claimed range (see Table above for comparison).
Concerning claims 13-15, Aruga teaches an overlapping Al-Mg-Si-Cu alloy composition, see Aruga at [0040-0043, 0061]. Concerning the iron content, Aruga teaches typically ≤0.20% Fe is present as an impurity (examples, [0061]), which overlaps the claimed range.

Response to Amendment
In the response filed on 10/13/21 applicant amended claims 1, 2, 5, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s arguments with respect to the rejection of claims 1-9 and 12-15 in view of Kamat and De Smet have been considered but are moot because the new grounds of rejection herein do not rely on any reference applied in the prior rejection of record for any teaching or 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        





/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        02/08/2022